      Case 3:19-cv-00394 Document 40 Filed on 04/15/20 in TXSD Page 1 of 2
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          April 15, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                           GALVESTON DIVISION

MADELINE STEIGERWALD,                 §
INDIVIDUALLY AND AS NEXT              §
FRIEND OF M.S.,                       §
                                      §
             Plaintiffs.              §
                                      §
VS.                                   §    CIVIL ACTION NO. 3:19–CV–00394
                                      §
WAL-MART STORES TEXAS, LLC,           §
                                      §
             Defendant.               §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

       On February 24, 2020, this case was referred to United States Magistrate

Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 26. On March

31, 2020, Judge Edison filed a Memorandum and Recommendation (Dkt. 39)

recommending that Defendant’s Rule 12(b)(6) Motion to Dismiss (Dkt. 10) be

GRANTED and Plaintiff’s Alternative Motion for Leave to Amend Pleading (Dkt.

31) be DENIED.

       No objections to the Memorandum and Recommendation have been filed.

Accordingly, the Court reviews the Memorandum and Recommendation for plain

error on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P.

72(b)(3).
     Case 3:19-cv-00394 Document 40 Filed on 04/15/20 in TXSD Page 2 of 2



      Based on the pleadings, the record, and the applicable law, the Court finds

that there is no plain error apparent from the face of the record. Accordingly, it is

hereby ORDERED and ADJUDGED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 39) is
             APPROVED and ADOPTED in its entirety as the holding of the
             Court;

      (2)    Plaintiff’s Alternative Motion for Leave to Amend Pleading (Dkt. 31)
             is DENIED; and

      (3)    Defendant’s Rule 12(b)(6) Motion to Dismiss (Dkt. 10) is GRANTED.

      It is so ORDERED.

      SIGNED on Galveston Island this 15th day of April, 2020.




                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                         2
